@We        of tfie !Zlttornep       46eneral
                                           iState   of I1cexaS
DAN MORALES
 ATmnNEroplEluL                               March 12,1998


    Mr. Ray Farabee                                   Opiion No. DM468
    vicechzmceuorandGcaaalcounse1
    The Univasi@ of Texas System                      Rez Whetha Ekiucation code section 54203
    201 west seventh street                           violatcatheEqualFlotection    clauseoftheUnited
    Austin,Texas 78701-2981                           StatcsConstit&nbycxemptingfromdues,fees,
                                                      andcllarg~ataninstitution0fhighereducation
                                                      onlythosev~whowaeTexascitksatthe
                                                      thnetheyaltaedthescrvigandrelatad
                                                      questions ww7)

    Dear Mr. Fambee:




            You also ask whetha a de&m&&ion that section 54.203(a) is mumstitutional will be
    applied mtmspedvely. We are ultimately unable to BDIZWQ        this question, although we provide the
    testwebdieveacourtwoulduseto~lvetheissue.               Finally,youaskwhethexaparCcularstudent,
    artsidentvctenmwhowasnotacitizmofthisstatcatthetimeheentendtheservice,isentitledto
    a ret!md of the tuition and fees he has paid under protest. Because we cannot determine whether a
    dete&nation that the subsection is unconstitutional will be applied retrospectively, we cannot
    answatbisqu~oll.
Mr.RayFarabee-Page2                         (DM-466)




       Webeginbydcsaiithestatuteatissue.           FMucationCcde&0n54203(a)rCquimsthe
govaningboardofaninstitutionofhighereducationtocxemptcatainrcsidentv~               firomtbe
paymaltofspecitiedcosts:

              Thcgovaningboardofeachiostitutionofhighereducationshallacanpt
          the following pasons ti      the paymeat of all dues, fees, and chargeq
          in&ding fees for lx?-              courses but excluding pmp&y deposit
          fees,studentsc&xsfaes,andanyfecsorchargesforlod~boan&or
          c~ptmided&~~seabingrke~p~ciiizarrofTexar
          ot&?timetiteyenlacdthese?vi&?s
                                     indic&edandhaveresidedinTexas               for
          at least tbe paiod of 12 months before the date of rqktmtionz

              (1)aUmmxsandhowablydkharg&manbasoftheamsdtkcc3of
              theU&!dSIafcsWhoSaVeddulillgthe~AmtiClmWarorduring
              WorldWarI;

              (2) allnur6qmanbasoftheW~*sArmyAuxilky~munbas
              of the Women’s Auxiliq      Vohmtcex Emagency Savicq          and all
              lwnorablydischa@manbasofthearmedfomcsoftlleunitedstates
              whosavcddurhqWorldWarII...;

              (3) allhonorablydischa@mcnandwom~oftheaxmedf&es.ofthe
              unitedstateswhoserved~the...Koreanwar,and

              (4)all&xsonswhowac~lydischargad~theaalledforctgof
              tbeUnitedstafesaftasavingonactivemilitaqduty...fermorethan
              180daysandwhoservcdapottionoftheiractivedutydu&

                  (A) theC!oldWar...;

                  (B)   theVietnamera...;

                  (C)   theChenadaandLebanonera...;

                  (D) thepanamaera...;

                  (E)   thePersianGulfWar...;or

                   (F) any fitture nationd emergency declared in awxdance       with
           federal law. @mphasis added-]

Thus,toreccivethe~~~~section54~O3(a),anhonorablydischargedvetaanwhosavad
during one of the listed conflicts must satisfy two statutory residence mqGements.     The first, a
Mr. Ray Farabcc - Page 3                        @X468)




        ‘seeso~~476US.         at910-11 (aldcasescitsd0lereill)herein);
                                                               Hoopav. llemdi&       CLmy Asscrsor, 472 U.S.
612,620 (1985) (aid casesc&d therein).

        ‘Hooper, 472 U.S. at 620 (quotingRussell v. Hodges, 470 F.2d 212,218 (2d Cir. 1972)).

        Se Soto-Lopez, 476 U.S. 898 (1986); Hooper. 472 U.S. 612 (1985).

        ‘476 U.S. 898 (1986).

        ‘hf. at900.


                                                 D. 2636
Mr.RayFarabee      - Page 4                  w-468)




         Ataminim~9the~~comtheldthatthclawsatisaredidnotsrwivcevcarabional-
basis suutiny. In gaxrs& a cksikation           will smvive rafionsl&asis scrutiny if the statutory
classifi&on mthnslly fiuthets a legithnate state purpose.” The Court found that the New York
classification was irrationsl,” rejectiug the State’s four proffered justifications. First, the Court
da&d thst the classification auxnqesNewYorkt&le&stoadistduringtimesofwar,pimsrily
~m,serviccpasonnelcouldbenrrc,atthctimehe~orsheeatasthcsavigthatthc
legislatme would amend the prefm          to include vetersns of the conflict during which he or she
serwA” ~~accordingtothe(=hicfJnstigthelaws&notdistinguishbctweenvdaans
whoenbtedvolm&ilyandthosewhowered&ed.”                       Seeond,theCourtrefibdNewYork’s
txmta&nlhatthepre~partiaUycompeasates                    ddaltsforsavice         dmingtimeofwsr~’
comtabgtbatNewYod~~whoeatatdthemUitary-nomoxenorlessthsnresidcat
ofofhccstateawhoa&xedthemilbry..”          ‘Ihird,theConrtdiqreedwiththeState*sargumentthat
the preface     encourages honorably dkhsrged, past-resident veterans to retum to New York to
Mr.RayFarabee        - Page 5                 W-468)




settle“ WhiletheCbiefJusticceoncddthatthep&xatcemipfrthavedan~~Ceved
theprefaumalsomightdimmageofhavetaaosfromsetlliaginthestate.17                 Fourth,theCouxt
dcnicdthatthe~~~a~groupofvetcranswhokeowlocal~whohave
leamedvaluableskillsinthemilitary,andwhowouh&           coasequently, mid07 exceptional public
servsn~‘* in the hut’s     view, all tidatt veXaans possess those same atlriiuteq reganik     of
whaetheylesidedwhentheyaltaedthemilitary.’9




                 TheStatemsynotfi4vorestablishede3ida&overnewtidadsba8ed
             onthevicwthatthcstatemsyEalacareof’i~~’if~isdtfintdby
               .      .
                   -~byt!stabushingbonaiide~inthestate,
             Etmethe~s’own*audmaynotbe~                     * - ‘%iagainstsolelyontJle
             basisoffheiraaivalintheStateaftm[afixeddate].~




       ‘%9eid.

       “seeid

       %efd.at915.

       9.9    id.

       =Id. at915-16 (quo6118Hooper, 472U.S. at623); sea a&o id. at911.

       z’472 U.S. 612 (1985).

       ==Idat 614.

       ==Seeidat616-17.

       %i    St 621-22.

       =S.zid. 618-19.



                                               p.   2638
Mr.RayFambee      - Page 6




       %eoid.st62o.




       “See Solo-Lopez,476 U.S. at 915-16 (quotingHooper 472 U.S. at 623).

       ‘?%e id at 914 (quo608 Hoopo; 472 U.S. at 621).

       “824 P.2d 632 (Cat. 1992) (cnbaao), CUT.denied,506 U.S. 984 (1992).

      “Id. at 633; c$ Bmym v. Cbmadw, 770 F2d 773,776 (961 Cir. 1985), cert.de&d, 477 U.S. 903 (1986). In
BvnyM~N~~courtofAppealsstruclcrJnncoostihrtional~~FourtccnthAmcndmcntsBqual
                                                                                            (coa8awd..)



                                               D.   2639
Mr.RayFarabee   - F’age 7    (Dt4-468)




                            p.   2640
Mr.RayFarabee        - Page 8                  (DM-468)




         WebdievcyourargumentthataTcxascorntwouldnotfollowDclMo~mustfaiL                        Inthe
first plraoe. fedaal courts as well as state courts have jurisdiction ova federal constitutional
questions. Saxmd, you coned that two opiuions of the Texas court of appeak, NIUEZV. Awr)S9
aed~v.BomrlofRegenfpd~~H~JLstem,~suggcst~aTexascourtwould
appmach the question of constitutionality dif6krently thaa the Califhnia court. We disagree. In
~~~~~tfieconstitutionalityofaTcxsr~thatpamittcdaninsllredorthird-
parlyhbilityclaimanttocollecttlomthe           knanceguamntyhdonlyiftheclaimantwasaTexas
tidwtatthetimethe~laim~~’                 Tltecomflikwedtbestatuteatisswtoonetbatasstresthat
only residents enjoy sakes pmvided fix residents. 4 kiditiQIlS&           the court dcbmilked that the
statuttwsrrationally~tothtstatc’slcgitimatcintaestinprotsctingstate~~asopposed
tortsidclltsofo~~fiomiusolvalt                ituutraa Education Code se&m 54203(a), on the otha
hand,pnwidesaba&ittoonlysomeresi~vctaans.                       Moreover~wequestionwhetherawurt
wouldlindthattheststehasakghhateintasthmaldngthisdis6wtion~slsois~
withtheDelMontede4iaion.           J.nSmithfhewmtdedadtzomhtionalastatutepamitCinga
     . .
nomesdartstadcatinas$tciastitutionofhigha~~tobcreclassifiedasaresidcaSrmdthus
betligibleforresidentduitiontates,onlyaftathcstudcathadnsidcdinT~foratlcasttwelve
mods.” By~to~stahdcatisstlciaSoto-Lopez,acoordingthewcourfthestatutcin
~“scdrstocstablishwfiicbstudcntsarcinfactbonafidtresidcntsofthestatcofT~n:~                          it
doesnot%ekto        . ..limitthe~~eccordedtothecitizcasofTexasbasedonthelengthor
timingoftheirn

        ?msqwdy,       we believe a court would wnclude that Education Code section 54203(a) is
lmtmsmionslbecauseitinvidiouslyorhrationally-~honorablydisch;argdd,
xsida&haaswhodidnotrcsidcinTexasatfhetimethey~thesavico.                        USiflgtherational-
basisstaradard.webclicvta~would~~allofTcxas’~~ratianalil9ti~butwecan
think of none that the Supreme hut          has not already de&&      insufticient to justify the




lo&latioo0ntisclaimodt5violatcthcF4pul~Claasc.             Seekf.at640.

       ‘9884 s.w.2d 199 (lkx. App.-Austin 1994, no wit).

       ‘$74 s.w.2d7O.s (rez App.-Houston [lst Dist] 1994, wit cknicd),ccrt denied,514 U.S. llll(l995).

       “Sac Nunrr.884 S.W.2d    at 204.

        %eo id. at 203-04.

        %%.9 id. at 204.

        “See Smith,874 S.W.2d at 708.

        “Id.at711.

        ‘Vd.



                                               D.   2641
                                         (DN468)
Mr.RayFambee     - Page 9




section or only the Cxed-point nsjdeact xequhunwt Under tjte forma option, no veteran would
be eligible for the tuition exemption. Convasely, under the latter opt& every honorably
discharged. resident vet-    would be eligible for the tuition exemption.

         Webekveaunntwouldconcludethatthelegi&uminta&dthelhitationatissuehcrc
tobcsmrablt~tfic~ofthesubscction,andthccomtaccordinglywoaldinvalidata
onlytheofhdingflxed-pointxeaidweeroquircmcat          Ike      . * 0ftion54203(a)wouldbe
left iutact, and the wmt thus would cxhd the tuition exemption to cvay honombly dkhrgcd
vetasn who sstisfiw the statuhy durational residence requiremak~ In the 1959 kgishtion that
Mr.RayFarabee      - Page 10                   (DM-468)




imertedthe iixed-pointtidewe requkmwt iutothe statutorypredecessorto Bducationcode
section 54.203(a),% the legislature included a severability clause:

               Ifauy...~ofthisAcG.sheldtobxawnsdtutional...,           such decision
           shall not aEect the ranainhg portions of this Act. The Lcgislatum ha&y
           dw~thatitWMlldhavep~thisAct~each...part~~fdcspite
           thefactthatoneormore...parts...bedw~unw~~o~...J’

        Idea& we believe this waclusion is absolutely wnsis@t with the legislature’s purposes in
aeating lhe tuition exemption Prior to 1959, the statutory pxhcessor to section 54.203(a) sought
to~allhonorablydischargedvetaanswfiow~citizensofTexasforthcirsaviwtothc
na@mldfbrthedismp.6onsavice         inthemilitarycaused.    Forexample,whmthelegislatum$irst


education“without long aclays” In 1943 the legislatum included honorably dkhged,              reaidwt
WorldWarII~~citingthesupremesaaificestheseseniccmwandwomcnhadmadeand
th&diSNptCdliVW:

              Thcfactthat~~a~maayofthcmcrnbasofthcUnitedStates
           AnnedForceswbhavealreadybecnkilledhctionaudagreatmanywho
           havebewdi&qedthnactivesaviwbecauseofinjmiesmccivedin
           a&on,orwhohavebeendis&qedbecauseofsicknessorilhesswhilein
           WtiVCWViWdllOWdcsirttOattWdsEatetducational~OllSOfhighCS
           kamingsndwntinuehtheeducalional~hwhi&theywaewgagcd
           atthetimeofeataingintoaotivcsavice,aedthcfrnthafactthat[~tion
           excmptionspreswtlyerenotpmvidedthemnew&atcsthis                   amendments

Siiy,     in 1953 the legishhe included sll honmably dkchar& resident Koxwn war veteran?
bccause”agreatmanypersonswhohavcsavedinthc[KoreanW~]have~dischargad~m




       ‘%ee Act of July15.1959,5661 Lq., 2d CS., ch 12, Q 2.1959 Tex. GUL Laws 99,100-01.

       “‘Id. 5 4.1959 Tax. Gen. Laws 99,101.

       %t.eAcizqqmwedUar.28.1923.381hLq&RS,ch.            147.@   1.3,1923Tcx.Gen.Laws316.316-17.

       “SW Act of Apr. 29.1943.4861 Leg., RR, ch. 337,s 1.1943 Tex. Gm. Laws 568.568-69.

       %Id. 0 2,1943 Tex. Ga. Laws 568,569.

       “See Act of Max. 24,1953,53d Leg., RS., ch. 55,s 1.1953 Tcx. Gem.Laws 75,75-76.
Mr.FCayFarabw      - Page 11                  m4w




        You next question whetbcx our wncltion, tbat a wurt would 6nd that section 54.203(a)
-onallyorcludes            t?omthetuitionexanptionhonorablydis&aq@residwtvetaanswho
WQC not Texas citizens at the time they artatd the service, appliw prospectively only or
retrospectivcy as well as prospectively. Ultimately, we an? unable to resolve .$is question. We
believe, howeva, that a wurt would resolve the question by applying the test the Texas Supreme
Cant srticulated in Wesely Energy Cap. v. Jennings?’

               To de&mine whc&ex, and to what extent, a judicially modified rule will
           applymhuwt%y,awuctshould~(l)whethcrtheholdingdecided
           anissueofiirst~onnotclearly         -bypriordecisions;0
           whethal&oa&eopaationwillfmthaorretanltheho1dinginqucsti0~
           and(3)whefhezaretmac6veapplicationwuldpmduwsubsQ&l
           inequitable results.%

~this~judicialmodificationstoastatnttmayapplypraspectivclyonlyorretrospcctively
tt8 well ss pmpectivel~ ftnkkm,          the judicisl modifications may apply Hmspe&@        to the
dauhecomtdeans~applicationjust.                        H~forexampl~awmtmaydctamkti
section 54203(a), mod&d to delete the iixedw                  residence requhwnent, should apply
rctrospcctivcly to 1959, the date the fixed-point residww rcquimmwt was aaoptad; to 1985, the
yea of the H&per decision; to 1986, the year of the &to-Lopez dwisim or to some other date.
Weigbh@~jusfiwofapartiwlardateofmtxspe&veapplkationistbeprovinwofawuRnot
thisoffiw. Moreover,cachofthctbmcpnmg~ofthe             W~seJytesthwolvc~thewnsiderationoffact
questi-     which this offiw is not apipped to resolve”

        ~wecarmotdetamine~~aawnclusionthatscction~~3(a)is~~o~
will be applied aely,        we cannot de&mine whetha an honorably discharged veteran who
meets section 54203(a)% durational tidence requkement is entitled to a refund of tuition he paid
uada protest.@ We thexefore are unable to answer your last question.


        %Id. 5 3.1953 Ta Gcn. Laws75.76.

        “736 S.W.2d 624,628 (Tex, 1987).

       sI,L(citingscgnrtv. Sqmt, 649 S.W.2d 614 612 flex. 1983). Cal denied,464U.S. 894 (1983)). A federal
~~lpplya~~~todctenaine~thcconclusianthatEdoationcodesection~43O3(a)
&ould applypmpcctively or rctmq&bely. See Chevmnv. Huson, 404 U.S. 97.10548 (1971).

        ~~,cg.,AttomcyGmessl~inionsDM-98(1992)at3,H-56(1973)at3.M-187(1968)at3,            O-2911 (1940)
at 2.

        ‘OButseo Wesdy, 736 S.WL?dat628 (quoting&null v. Demo, 388 U.S. 293.301(1967)) (notinpthatparty
                                                                                             (wasaacd...)



                                              p.    2644
Mr. Ray Farabee - Page 12                  (W-468)




                                      SUMMARY

               A wut cxsmh&g Education Code section 54.203(a), which exempts
          fmmthepaymcntoftuitionaIlhonomblydis&arg~              residcntvetaans who
          were Texas citizens at the time they adktcd, probably would lind that the
          statute unwnstitu6onslly diskham            against honorably dkhqed,
          rcsidentvdaaoswhodidwt~~inTQcaswheathcycatacdthcsavice.
          To remedy the unwostitutionslity, the court probably would strike only tbe
          fixed+lointlGsidatcerequiranenfthaebyorteradingtuitionexemptontoall
          honorably discharged, resident vetemns.

               A wurt probably would evahute the extent to which section 54203(a),
          judicially modi%d.to delete the unconsthutional tied-point residaax
          xquhwna&,shouidbeappliedm&qnxtkelyusingatJmxqrttest.                   First,
          the court would crcsminewhctbatheholdiugdecidedaaissueoffirst
          impression not clearly f-owed          by prior decisions. Second, tbe court
          would consider whetha mtmspe&ve opemtion will fortha or retard the
          holdirg in question.        Third, the wart would de&rmh~ whetha a
          xetrospective spplicition could pmduce sobscantial inequitable results. A
          wurtwoulddecidewhethaanhonorablydkkgedvetaanwhomeets
          section 54203(a)% durstional residence requhement is &tied to a refund
          oftuitionpaidnndaprotcstllff4~ew~hadestablishedthecxtentto
          which the judicial modithtion         of section 54.203(a) would apply
          retmspectively.




                                            DAN MORALES
                                            AttomeyGenemlofTexas

JORGE VEGA
First Assist& Attorney General

SARAH J. SHIRLEY
Chair, opinion Committee

Pmpared by Kymberly K. Oltrogge
-tAttorneyGeneral